DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13 and 16-17, drawn to a system for inspecting and repairing a multi-filament tow.
Group II, claim(s) 14-15, drawn to a method of inspecting and repairing a multi-filament tow.
The groups listed above do not relate to a single general concept under PCT Rule 13.1 because, under PCT Rule 13.2, the groups lack the same or corresponding special technical features for the following reasons: in accordance with the guidance set 
Specifically, it is noted that the features which are common to all of the claims are as follows: a system for inspecting and repairing a multi-filament tow, comprising: a first spool having a multi-filament tow wound on the first spool; a first tow tensioner following the first spool to impart a predetermined tension on the multi-filament tow; a de-sizing chamber comprising a heater to heat the multi-filament tow to a first temperature suitable for removing a coating on the multi-filament tow; an inspection chamber configured to inspect the multi-filament tow for defects; a repair chamber configured to repair the defects in the multi-filament row; a second tow tensioner following the repair chamber to impart a predetermined tension on the multi-filament tow; and a second spool following the second tow tensioner to collect the multi-filament tow.
Note that Maenaka teaches a system for inspecting and repairing a multi-filament tow (Title; Abstract), comprising: 
a first spool (M1a) having a multi-filament tow wound on the first spool (M1a) (Fig 2; Col 4, Ln 3-5); 
a first tow tensioner (M1b) following the first spool (M1a) to impart a predetermined tension on the multi-filament tow (Fig 2; Col 4, Ln 3-5); 
an inspection chamber (20) configured to inspect the multi-filament tow for defects (Fig 1; Col 4, Ln 54-56); and

Maenaka does not explicitly teach a second tow a second tow tensioner following the repair chamber to impart a predetermined tension on the multi-filament tow; and a second spool following the second tow tensioner to collect the multi-filament tow. However Maenaka teaches a tensioner following a repair chamber and a spool to collect the tensioned multi-filament tow (Claims 1, 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maenaka to include a second tow tensioner following the repair chamber to impart a predetermined tension on the multi-filament tow and a second spool following the second tow tensioner to collect the multi-filament tow in order to permit the repaired yarn to smoothly return to the warp (Col 3, Ln 4-9).
Maenaka does not explicitly teach a de-sizing chamber comprising a heater to heat the multi-filament tow to a first temperature suitable for removing a coating on the multi-filament tow 
Kmetz teaches a process for de-sizing composite articles comprising fibers (Title; Abstract) and furthermore teaches a de-sizing chamber comprising a heater to heat the multi-filament tow to a first temperature suitable for removing a coating on the multi-filament tow (Col 5, Ln 49 – Col 6, Ln 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Maenaka such that the de-.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726